Citation Nr: 1615103	
Decision Date: 04/13/16    Archive Date: 04/26/16

DOCKET NO.  04-23 779	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a disability rating greater than 20 percent for service-connected residuals of a lumbosacral strain.


REPRESENTATION

Appellant represented by:	Penelope E. Gronbeck, Attorney


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1966 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2003 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in New York, New York, that continued the 20 percent disability rating assigned for the service-connected residuals of lumbosacral strain.  

The Board denied the Veteran's claim in a June 2012 decision.  The Veteran appealed this denial to the United States Court of Appeals for Veterans Claims, which vacated the Board decision in an October 2013 memorandum decision and remanded the case to the Board.  

The case was then remanded by the Board in June 2014 so that the Veteran could be scheduled for a requested personal hearing before a Veterans Law Judge of the Board at the RO, commonly called a Travel Board hearing.  The hearing was scheduled to be held in April 2015.  In April 2015 prior to the date of the hearing, the Veteran's representative requested that the hearing be rescheduled, as the Veteran could not be accompanied by his representative on the date of the scheduled hearing. 

In June 2015, the Board granted a change in the hearing date and remanded the case to schedule the Travel Board hearing.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Although the RO informed the Veteran in February 2016 that he has been placed on the list of persons wanting a Travel Board hearing, the hearing has not been scheduled as directed in the Board's June 2015 remand.  As such, this case must be remanded again to schedule the Veteran for the requested Travel Board hearing.  38 U.S.C.A. § 7107 (West 2014); 38 C.F.R. § 19.75, 19.76, 20.703, 20.704 (2014); see also Stegall v. West, 11 Vet. App. 268, 271 (1998) (where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance).  

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a Travel Board hearing.  Notice of the scheduled hearing must be sent to both the Veteran and his representative.   The case should then be processed further in accordance with established appellate practices.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




